Title: To Thomas Jefferson from Rolfe Eldridge, 14 February 1803
From: Eldridge, Rolfe
To: Jefferson, Thomas


          
            Dear Sir
            Subpœna Buckingham 14th. February 1803
          
          I have lately seen two Gentlemen from the State of North Carolina who informed me that the Heirs of Lord Granville had commenced a Suit in the Grand Federal Court against that State to recover a large body of Land there, which Suit will come on Tryal at the next Court which will be held in the Fedral City. My Wife and her Sisters, claim a right to five thousand acres of Land in that State called the Han or Sasapahan fields Tract a Moiety of ten thousand acres granted by Lord Granville to Sir Richard Everard who was father to Susanna Meade their Grand Mother under whom she claims and who devised the above Land to them by her last Will and Testament, they informed me that my Wife and her Sisters Title depended on Lord Granvilles and advised me not to Sue the Tenants on their Lands until that Suit was determined, as the State of North Carolina had granted Patents for their Lands to the People who were tenants of Mrs. Meade on rent. Patrick Henry Esqr. was employed by me to commence Suits against the Tenants in possession who had all the Title papers and informed me that the Title was very good but as he was groing old & had lost his Son Edward who he depended on to assist him declined the prosecution and nothing done since. If it will not be too much trouble for you to have an enquiry made at the Clerks Office of the Federal Court respecting that Suit and inform me what you think would be the best way my Wife and her Sisters shou’d proceed in order to recover their Land shall esteem it a singular favour and hope you’ll excuse my freedom 
          I am your real friend & obedt. servt.
          
            Rolfe Eldridge
          
          
            P.S. all the Title papers I expect are at Mrs. Henrys if Mr. Henry did not send them to Andrew Meades except the Grant from the Crown of England to Lord Granville under whom Sir Richard Everard claims which I expect is in the Clerks Office of the Federal Court & which I expect will be necessary to support my Wife & her Sisters claim.
          
          
            R:E
          
        